DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Kuang (Chinese Pub. No. CN109459888, English machine translation attached) in view of Kurihara et al (US PG Pub. No. 2012/0040723) and further in view of Hao et al (US PG Pub. No. 2012/0039089).
Regarding Claim 1, Kuang  discloses on page 5: a quantum dot composite brightness enhancement film (figures 2 and  4), comprising a quantum dot film layer (6, fig.2, line 16) , a composite brightness enhancement film layer (200, fig. 4, 8 lines from bottom), wherein the quantum dot film layer (6) comprises a back coating layer (401, 5 lines from bottom), a substrate layer (10 bottom, fig. 2), a first barrier layer (20,bottom), a quantum dot layer (3), and a second barrier layer (10/20 top) which are sequentially attached (figure 2), and the first barrier layer 20 bottom) and the second barrier layer (10/20) are moisture-oxygen barrier films (SiO2, silicon dioxide); the composite brightness enhancement film layer (200) comprises a diffusion layer (203, 7 lines from bottom), a core layer (202), and a prism layer (201) which are sequentially attached (figure 4). one side of the OCA layer is attached to the second barrier layer (10/20 top) of the quantum dot film layer (6), and the opposite side of the OCA layer is attached to 
As shown in the figure 4, BEF film (200) is on top of the QD film (6) so Kuang discloses the sequence that would occur but not the OCA between them.
Kuang fails to disclose: and an Optically Clear Adhesive (OCA) layer,
Kuang fails to disclose: and the OCA layer is disposed between the quantum dot film layer (6) and the composite brightness enhancement film (200),
.  As disclosed in Kuang, the material of the second barrier film that would touch the OCA film is PET (polyethylene Terephthalate) and the other side would be the diffuser, typically also made of PET (see Hao et al (US PG Pub. No. 2012/0039089), paragraph [0172]). 
Kurihara in paragraph [0059] teaches using OCA to bond PET to other plastics to minimize degradation of the optical properties of the light emitted.
Therefore, it would have been obvious to provide a plastic diffuser (such as PET) in the device of Kuang, as taught by Hao, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416 and to bond it to the second barrier film Pet substrate to provide mechanical protection for the device and, as taught by Kurihara, to minimize degradation of the optical properties of the light emitted 
Regarding Claim 3, Kuang discloses: wherein in the quantum dot film layer, the quantum dot layer (3) has a thickness of 50-100 um (pg.4, 19 lines from bottom).  

Although minimizing the thickness of any electronic device is generally desirable; applicant has not established the criticality of the claimed ranges in the specification by providing experimental data showing why other values are not also acceptable.
Also, applicant has not shown that the claimed ranges produce any novel or unexpected results or solve any known problem.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed thicknesses of the back coating and substrate layers in the device of Kuang, as a matter of obvious design choice.
-------------------------------------------------------------------------------------------------------------------
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang(888), Kurihara (723) and Hao (089) and further in view of Wang et al (Chinese Pub. No. 105259704, English machine translation attached).
Regarding Claim 2, Kuang discloses: wherein the quantum dot layer is an adhesive (epoxy) system formed by mixing a matrix resin (pg.2, line 26), quantum dots (pg. 2, line 23), the matrix resin is one or more of a silicone resin, an epoxy resin (line 26, pg. 2), a polyacrylamide, a polyurethane, an isocyanate, a photocurable resin, and a thermosetting resin;
 the quantum dots are of a core-shell structure formed of a semiconductor material, which comprises a quantum dot central core and an outer shell (page 2, 
and the outer shell is formed of quantum dot nanoparticles (line 23, 5-10 nm)
the quantum dot nanoparticles (outer shell) are one or more of MgS, CdTe, CdSe , CdS, CdZnS, ZnSe (page 2, line 23), ZnTe, ZnS, ZnO, GaAs, GaN, GaP, InP, InAs, InN, InSb, AlP, and AlSb; 
Regarding the limitations: an initiator, and a diluent;…….the initiator is a photoinitiator and/or a thermal initiator; and the diluent is one or more of toluene, acetone, butanone, acetonitrile, ethanol, acetic acid, ethyl acetate, butyl acetate, and n-butyl ether and a quantum dot stabilizer…the quantum dot stabilizer is one or more of toluene, n-hexane, chloroform, and isobomyl 12acrylate; 
  The above listed initiator, stabilizer and diluent are used in the process of making the quantum dot layer. These represent “product by process” limitations in an apparatus claim.
 Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113).
Kuang fails to disclose: 1.) the quantum dot central core is formed of scattering particles,
	2.); the scattering particles are inorganic particles and/or organic particles, the inorganic particles are one or more of nano-silicon dioxide, nano-titanium dioxide, nano-calcium dioxide, and nano-zirconium dioxide,

Wang teaches: 1.) the quantum dot central core is formed of scattering particles (page 4, 5 lines from bottom, diffusion particle. As is well known diffusing materials produce a more uniform distribution of light),
2.); the scattering particles are inorganic particles and/or organic particles (silicone, pg. 4, 5 lines from bottom), the inorganic particles are one or more of nano-silicon dioxide, nano-titanium dioxide, nano-calcium dioxide, and nano-zirconium dioxide (it says and/or organic which means inorganic is optional),
 and the organic particles are silicone nanoparticles (5 lines from end, page 4) and/or acrylate nanoparticles;
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide silicone scattering particles in the core of the quantum dots of Kuang, as taught by Wang, to produce a more uniform distribution of light and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
---------------------------------------------------------------------------------------------------------------------
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (888), Kurihara (723) and Hao (089) and further in view of. Holman et al (US PG Pub. No. 2004/0218390).
Regarding Claim 4, Kuang fails to disclose: wherein the diffusion layer, the core layer, and the prism layer of the composite brightness enhancement film layer are attached by an ultraviolet curing adhesive through curing.  
Holman teaches combining two prisms (201 and 202 of Kuang) using UV curable epoxy (see claim 38 on page 39, right column).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the two prism layers of Kuang,  with a UV curable epoxy, as taught by Holman since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416 and to also join the adjacent diffusion layer (201) of Kuang with the same epoxy to realize an economy of materials and to simplify fabrication the device.
Regarding Claim 5, Kuang fails to disclose: wherein the thickness of the ultraviolet curing adhesive is 5-10 um.  
Although minimizing the thickness of any electronic device is generally desirable; applicant has not established the criticality of the claimed ranges in the specification by providing experimental data showing why other values are not also acceptable.
Also, applicant has not shown the claimed ranges produce any novel or unexpected results or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed thicknesses of an adhesive in the device of Kuang, as a matter of obvious design choice.
----------------------------------------------------------------------------------------------
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang (888), Kurihara (723) and Hao (089) and further in view of Marcellin-Dibon (US PG Pub. No. 2002/0003659).
Regarding Claim 6, Kuang discloses: wherein the diffusion layer in the composite brightness enhancement film layer is used for correcting a light diffusion angle (it has a diffusion layer 203), the core layer (202); and the prism layer (201) is used for increasing the recycling of backlight (functional language, prism layers are capable of doing this).
Kuang fails to disclose:1.) that the core layer is a 3M brightness enhancement polarizing film
 2.) that the diffusion layer and has a thickness of 50-100 um.
3.) that the core layer has a thickness of 20-50 um;
4.) that the prism layer has a thickness of 50-200 um.
Regarding limitations 2.), 3.) and 4.): although minimizing the thickness of any electronic device is generally desirable; applicant has not established the criticality of the claimed ranges in the specification by providing experimental data showing why other values are not also acceptable.
Also, applicant has not shown the claimed ranges produce any novel or unexpected results or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed thicknesses in the device of Kuang, as a matter of obvious design choice.
Regarding 1.) that the core layer is a 3M brightness enhancement polarizing film.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide  the claimed material for the prismatic core layer (202) of Kuang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
-----------------------------------------------------------------------------------------------
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang (888), Kurihara (723) and Hao (089) and  Marcellin-Dibon (659) and further in view of Holman (390).
Regarding Claim 7, Kuang discloses: wherein the composite brightness enhancement film layer comprises two prism layers (202 and 203) but fails to disclose:  attached by the ultraviolet curing adhesive.  
	Marcellin-Dibon above teaches combining two prisms (like Kuang) as a beam splitter but fails to teach how they are joined.
	Holman teaches combining two prisms to form a beam splitter using UV curable epoxy (see claim 38 on page 39, right column).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the two prism layers of Kuang, as modified by Marcellin-Dibon, with a UV curable epoxy, as taught by Holman since it has been held to be within the general skill of a worker in the art to select a known material on the .
----------------------------------------------------------------------------------------------------------------
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang (888), Kurihara (723) and Hao (089)  and further in view Miyake et al (US PG Pub. No. 2004/0246581).
Regarding Claim 8, Kuang fails to disclose: wherein the back coating layer (401) is surface roughened.  (However, the back coating layer (401) of Kuang is a diffusion layer (see page 5, line 25).
Miyake teaches in paragraph [0098] finely roughening the surface of a diffusion layer. The paragraph also explains that the diffusion layer, as such, is excellent in polarization retention and has low birefringence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to finely roughen the surface of the diffuser (back coating layer 401) of Kuang, as taught by Miyake, to not only scatter light (it is a diffuser) but to retain the polarization of light and minimize birefringence.
---------------------------------------------------------------------------------------------- 
Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “and attaching the second barrier layer side of the quantum dot film layer to the diffusion layer of the composite brightness enhancement film layer … to prepare a quantum dot composite brightness enhancement film” including the remaining limitations.
 Claim 10 is allowable, at least, because of its dependency on claim 9. 
Examiner Note: Claim 9 requires the QD film layer to be on top of the BEF film, as shown in applicant’s figure 3. The reference of Kuang in both embodiments figures 4 and 5, show the BEF film on top of the QD film layer (this is not simply turning the figure upside down, the film layers are actually reversed).  Claim 1, as claimed, does not establish this requirement.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879